The defendant was convicted of the offense of violating the prohibition law and appeals.
The State submits a motion, duly filed under the provisions of Section 6434, Code of 1923, to strike the bill of exceptions in this case because not presented within the time required by law. The record discloses the verdict returned and judgment of conviction thereon on May 31, 1939, and sentence pronounced June 1, 1939. The time for presenting bills of exceptions runs from the date of the judgment *Page 349 
of guilty, not from the date of sentence. Lewis v. State,194 Ala. 1, 69 So. 913: Patterson v. State, 229 Ala. 270,156 So. 567. The bill of exceptions was presented September 1, 1939, which was more than ninety days after the judgment of conviction herein. The motion is therefore well-taken and the bill of exceptions is stricken. Patterson case, supra; Jones v. State, 237 Ala. 614, 188 So. 384.
The record proper appears in all respects regular and the judgment is accordingly affirmed.
Affirmed.